Citation Nr: 0936264	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-37 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the above claim. 

In April 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this claim was 
originally before the Board in April 2009, the issue of 
entitlement to service connection for tinnitus was reopened 
and remanded for further development. 

In September 2009, the Veteran's representative submitted a 
motion requesting an additional 60 days to submit evidence in 
support of the clam.  As the Board herein grants the 
Veteran's claim in full, a ruling on this motion is not 
required.


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for tinnitus.  This award represents a complete 
grant of the benefit sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is 
warranted because he developed this condition during service 
due to acoustic trauma from working on the flight line next 
to jet engines.  Specifically, he reports that he has had 
some degree of noise in his ears/head since service, although 
he did not initially know that this condition was called 
tinnitus during VA treatment. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

At the outset, the Board notes that the Veteran's service 
treatment records have formally been found to be unavailable 
as a result of the National Personnel Records Center (NPRC) 
fire of July 1973 after attempts to associate such records 
were made in May 2005.  See Request for Information dated in 
May 2005.  The Board acknowledges that, in cases where the 
Veteran's service treatment records are unavailable through 
no fault of his own, it has a "heightened duty" to explain 
its findings and conclusions, and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Post-service, the evidence of record indicates that the 
Veteran was first diagnosed with tinnitus in February 2005.  

The Board notes that the Veteran is already service-connected 
for bilateral hearing loss, and as such, concedes that he had 
noise exposure during service.  Because it is undisputed that 
the Veteran was exposed to noise during service and currently 
has tinnitus, the Board will focus on the evidence that 
pertains to whether his tinnitus is related to his in-service 
noise exposure.  See Newhouse v. Nicholson, 497 F.3d 1298 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

At a February 2005 VA audiology consultation, an audiologist 
noted that the Veteran reported having decreased hearing, 
especially when there was background noise, and tinnitus for 
the past 6 to 12 months.  At the outset of a May 2005 
addendum opinion, the same VA audiologist indicated that she 
had reviewed the Veteran's claims file, noting that his 
service treatment records were unavailable, and went on to 
note the Veteran's reports of military and civilian noise 
exposure.  She stated that, based on the limited evidence 
available to her, including the Veteran's report that 
tinnitus began 6 to 12 months ago, she believed that it was 
less likely than not that this condition was related to in-
service noise exposure.  

At an April 2007 VA audiological evaluation, the Veteran 
reported having tinnitus for the past 8 to 10 years.  The 
doctor indicated that the Veteran's communication problems 
could be assisted with binaural amplification, and in June 
2007, the Veteran was seen for a binaural hearing aid 
fitting.  

In his November 2007 substantive appeal, the Veteran reported 
that he has had some degree of noise in his ears/head since 
his time on the flight line during service.  He also reported 
that he did not know what "tinnitus" was until a recent VA 
audiological evaluation, but that he had experienced noise in 
his ears/head since his time in service or shortly 
thereafter.  Additionally, in a December 2007 statement, the 
Veteran reported that he gets very anxious and a little upset 
at rating examinations, and because of this, answered 
questions at his examinations that he did not fully 
understand.  Finally, at his April 2008 hearing, the Veteran 
reported that when he had been asked about his "tinnitus" 
by a VA audiologist, he thought she was referring to when his 
hearing loss had increased in severity, and accordingly 
responded that he had noticed it for about 10 years.  The 
Veteran went on to state that the symptoms of ringing/hissing 
had gone on for much longer than 10 years, dating back to his 
time in service, but that he did not know what "tinnitus" 
was and just thought everyone experienced ringing in their 
ears, so he had never sought treatment for it.   

In June 2009, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
folder, stating that his service treatment records were 
unavailable.  The examiner noted that the Veteran reported 
having a constant rushing noise in both ears since service.  
She also noted the Veteran's report that when he was 
questioned about the onset of tinnitus in April 2007 by a VA 
audiologist, he thought that she was referring to his hearing 
loss, and accordingly, reported that he had noticed this 
condition for the past 8 to 10 years; he stated that he was 
not aware that the audiologist was questioning him regarding 
the noise in his ears, which he has had since service.  The 
June 2009 examiner went on to note that the Veteran had a 
history of noise exposure to jet engines in service, 
occupational noise exposure as a fire fighter, security 
guard, and police officer, and recreational noise exposure to 
hunting, lawn mowers, and saws.  Based on her examination, 
the examiner initially provided the opinion that she could 
not determine the etiology of the Veteran's tinnitus.  
However, she subsequently provided the opinion that it was 
less likely than not that the Veteran's tinnitus had its 
onset during service or was related to in-service noise 
exposure.  In this regard, the examiner stated that, even if 
the Veteran had misunderstood the April 2007 audiologist's 
questioning regarding tinnitus, documentation from the 
February 2005 evaluation suggested that his tinnitus had its 
onset well after separation from service.  She further noted 
that there were no reports of tinnitus in the claims file 
prior to February 2005.  

Significantly, the June 2009 examiner appears to have based 
her opinion on the fact that the Veteran's post-service 
treatment records failed to show tinnitus until 2005, and the 
Veteran's February 2005 report that tinnitus had begun only 6 
to 12 months earlier.  However, in rendering her opinion, the 
examiner failed to acknowledge the Veteran's account of 
continued symptomatology since service.  The examiner also 
does not appear to have considered that if the Veteran was 
unaware of the definition of tinnitus in April 2007, he would 
also have been unaware of the definition two years earlier in 
February 2005.  As such, the June 2009 medical opinion is of 
little probative value.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's reports, 
but instead relied on medical records to provide a negative 
opinion).  

Similarly, the February 2005 audiologist's opinion was based 
solely on the Veteran's statement that he had noticed 
tinnitus for the past 6 to 12 months, as the audiologist 
noted that there was very limited evidence of record 
regarding this condition.  However, because the Veteran 
misunderstood what the audiologist was asking him about when 
making this statement, the February 2005 medical opinion is 
not based on an accurate factual premise, and is therefore of 
little probative value.  Kowalski v. Nicholson, 19 Vet.App. 
171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating 
that the Board is not bound to accept medical opinions that 
are based upon an inaccurate factual background).

The Veteran is competent to report the symptoms of tinnitus.  
See  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that 
lay testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge. Such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the Veteran's realm of personal 
knowledge whether he has hissing/noise in his ears/head.  
Moreover, although the Veteran reported in April 2007 that he 
has had tinnitus for the past 8 to 10 years and reported in 
February 2005 that he had tinnitus for only the past 6 to 12 
months, he has since reported that he did not know what 
"tinnitus" was when he provided these time frames, and was 
merely referring to the date that he had noticed an increased 
loss in hearing.  In this regard, the Board notes that after 
he was made aware of the meaning of tinnitus and was 
questioned regarding the date of onset of the particular 
symptoms of tinnitus (i.e., hissing, ringing, and other such 
noise in his ears) the Veteran has consistently reported that 
the noise in his ears/head has continued since service, as is 
evidenced by his June 2009 VA examination report, the 
November 2008 hearing transcript, and his statements.  As 
such, the Board finds that there is no reason to doubt the 
credibility of the Veteran in reporting that he has had 
tinnitus since service. 

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


